                                                                                 FTLED
                                                                               ASHN'IU'',    HE

                                                                                ocT 3 0     2019

                 IN THE UNITED STATES DISTRICT COURT u-s. Dnsr*xcr eouRr
            FOR THE WESTERN DISTRICT OF NORTH CAROLIN*inErf-Ciirs*r or nc
                          ASHEVILLE DTVISION

                             DOCKET NO.      1:   19CR00035

UNITED STATES OF AMERICA
                                                    CONSENT ORDERAND
                                                  JUDGMENT OF FORFEITURE                           \

SAMMY HORACE WILLIAMS, II


       WHEREAS, the defendant, SAMMY HORACE WILLIAMS, II, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I I to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; properfy involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to l8 U.S.C. I 2253, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, ifany, in the property and agrees to the forfeiture ofsuch interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. p. 32.2(b)(l) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Compaq Presario 2200 laptop computer, bearing serial number
               CNF60TlCSS;
           o   Dell laptop computer, bearing serial number LCT87555562691;
           .   Approximately six (6) thumb drives including the following: a
               Hitachi lGB thumb drive, a EMTEC 8GB thumb drive, a pNy
               16GB thumb drive, a SanDisk 4GB thumb drive, a SanDisk 8GB
               thumb drive, and a Hitachi IGB thumb drive; and
           .   Approximately sixty (60) CD's and/or D\lD's.

       The United States Marshal and/or other property custodian for                 the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. p. 32.2(b)(6), 21 U.S.C. $
853(n), and/or other applicable law, the united states shall publish notice and
provide direct written notice ofthis forfeiture.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.



                                           2
          Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
   the United States Attomey's Office is authorized to conduct any discovery needed
   to identify, locate or dispose of the property, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R.
   Civ. P.45.

          Following the Court's disposition of all timely petitions filed, a final order of
   forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
   party files a timely petition, this order shall become the final order and judgment of
   forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
   have clear title to the property and shall dispose of the property according to law.
   Pursuant to Fed. R. Crim. P. 32.2(bX4XA), the defendant consents that this order
   shall be final as to defendant upon filing.

   SO AGREED:



     -tttq*^ls t({..r(
4, lOr.fef freN nf ErZnnqC
   Assistant United States Attomey


                              lt
                 RACE WILLIAMS,II
   Defendant




   MARY/€LLEN COLEMAN
   Attorn'ey for Defendant
                                              Signed:
                                                        ,nrot.2fiorn

                                              United States Magistryl(e Judge
                                              Westem District of Xorth Carolina
